SERIE BN074 1732 : 32482

ERO: 5372 KARDEX: 115149

MINUTA; 5162
MODIFICACION DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE A

HIDROCARBUROS EN LOTE 67, QUE CELEBRAN DE UNA PARZE:
PERUPETRO S.A.
. Y DE LA OTRA PARTE: e
E PERENCO PERU LIMITED, SUCURSAL DEL PERÚ á
> PERENCO PERU PETROLEUM po SUCURSAL DEL PERÚ

í CON LA INTERVENCIÓN DE:
PERENCO S.A.

Barreda

Notario le Lima

Y EL BANCO CENTRAL DE RESERVA DEL PERU =

MOON OOOOOOOOOOR A

CIUDAD DE LIMA AL PRIMER DIA DEL MES DE SETIEMBRE DEL AÑO DOS MIL:

DIEZ,
PRESENTEN ESCRITURA,

EN LA QUE INTERVIENEN,

DE CONFORMIDAD CON ES DISPUESTO”

20196785044, CON
ÍIMA, DEBIDAMENTE”
QUIEN MANIFIESTAS
PROFESIÓN: ABOGADA; *

REGISTRO ÚNICO DI
LUIS ALDANA N”

CON

SAN  BORJ,

DOMICILIO EN AV.

SER DE NACIONALIDAD PERUANA, ESTADO CIVÍ

- REGISTRO DE PERSONAS JURÍDICAS DE LIMA; =
- PERENCO PERU LIMITED, SUCURSAL DEL PERÚ, CON REGISTRO ÚNICO DES
CONTRIBUYENTE N% 20332473388 CON DOMICILIO EN LAS-BEGONIAS N“ 475, SEXTOS
PISO, SAN ISIDRO, ¡INSCRITA EN LA PARTIDA ELECTRÓNICA N* 11013523 DEL_
REGISTRO DE PERSONAS JURÍDICAS DE LIMA, Y EN LA PARTIDA ELECTRÓNICA N'
06006365 DEL LIBRO DE CONTRATISTAS DE QPERACIONES DEL REGISTRO PÓBLICO DES
HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR SU REPRESENTANTE LEGAL, SEÑOR

> EMILIO LABRADOR JIMÉNEZ, DE NACIONALIDAD ESPAÑOLA, DE ESTADO CIVIL SOLTERO, ¿$

DE PROFESIÓN ADMINISTRADOR DE EMPRESAS, DEBIDAMENTE IDENTIFICADO CON CARNETS

DE EXTRANJERÍA N* 000495673, SEGÚN PODER INSCRITO EN EL ASIENTO A00033 DEW

m7

LA PARTIDA ELECTRÓNICA N” 11013523, DEL REGISTRO DE PERSONAS JURÍDICAS DE

LIMA, =
Í — PERENCO PERU PETROLEUM LIMITED, SÓCURSAL DEL PERÚ, CON REGISTRO ÚNICO DE
CONTRIBUYENTE N* 20523183941 CON DOMICILIO EN AV. REPÚBLICA DE PANAMÁ 3030,
PISO 14, SAN ISIDRO, INSCRITA EN LA PARTIDA ELECTRÓNICA N* 12358827 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA, Y EN LA PARTIDA ELECTRÓNICA N*
12400897 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE
HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL, El SEÑOR
DANIEL KADIAR, DE NACIONALIDAD FRANCESA, DE ESTADO CIVIL CASADO, INGENIERO,

=
DEBIDAMENTE IDENTIFICADO CON CARNET BE EXTRANJERÍA NO. 000497099, SEGÚN
PODER INSCRITO EN EL ASIENTO A0001 DE LA PARTIDA ELECTRÓNICA N* 12358827,
DEL REGISTRO DE PERSONAS JURÍDICAS DE IMA Y EN EL ASIENTO A00001 DE LA
PARTIDA ELECTRÓNICA N* 12400897 DEL LIBRO DE CONTRATISTAS DE OPERACIONES

DEL REGISTRO PÚBLICO DE HIDROCARBUROS;

CON LA INTERVENCIÓN DE:
- PERENCO S.A., CON DOMICILIO EN LYFORD MANOR, LYFORD CAY P.O. BOX-10051

NASSAU N.P., BAHAMAS, DEBIDAMENTE REPRESENTADA POR El SEÑOR EMILIO LABRADOR
JIMÉNEZ, DE NACIONALIDAD ESPAÑOLA, DE ESTADO CIVIL SOLTERO, ADMINISTRADOR
DE EMPRESAS, DEBIDAMENTE IDENTIFICADO CON CARNET DE EXTRANJERÍA 000495673,
SEGÚN PODER INSCRITO EN EL ASIENTO A0001 DE LA ASIA ELECTRÓNICA N?

12393529, DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; Y =
- BANCO CENTRAL DE RESERVA DEL PERÚ, CON DOMICILIO EN JIRÓN MIRÓ QUESADA N*
441, LIMA, REPRESENTADA POR SU GERENTE GENERAL, SEÑOR RENZO GUILLERMO
ROSSINI MIÑAN, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL; CASADO, DE
PROFESIÓN: ECONOMISTA, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
“' IDENTIDAD NO. 08727483, Y SU GERENTE JURÍDICO SEÑOR MANUEL MONTEAGUDO
VALDEZ, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESIÓN:
ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N*
* 10275927 SUFRAGANTE ELECTORAL, AUTORIZADOS CONFORME CONSTA DE LA CARTA DE
ESTE BANCO N? 0003-2008-EST500 DE FECHA 30 DE ENERO DE 2008, Y POR ACTA N*
4250, LA MISMA QUE CORRE INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA

ELECTRÓNICA N* 11014549 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA =:
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRIMURA PÚBLICA, LA
MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE: ==

MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:

SERIE 8 N*0 741733 / 32483

ase Usted extender en su Registro de Eschituras Públicas la

IIFICACIÓN DÉL CONTRATO DE AE PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 67 que celebran de una parte: =

PERUPETRO S.A. con Registro Único de Contribuyentes No. 20196785044, conti

domicilio en Av. Luis Aldana No. 320, San Borja, Lima, debidamente:

representada por la doctora Lsabel Mercedes Tafur Marín, quien manifiesta
ser de nacionalidad peruana, estado civil casada, de profesión: abogada;
debidamente identificada con Documento Nacional de Identidad No. 08203459, +
sufragante electoral, en su calidad de Gerente General (e), con poder”

inscrito en el Asiento C000060 de la Partida Electrónica No, 00259837 del+

Registro de Personas Jurídicas de Lima; y de la otra parte

- PERENCO PERU LIMITED, SUCURSAL DEL PERÚ, con Registro Único des

ntribuyente No. 20332473388 con domicilio en Las Begonias No. 475, sextox
/ -
San Isidro, inscrita en la Partida Electrónica No. 11013523 del

de Personas Jurídicas de Lima, y en la Partida Electrónica No.

Hidrocarbukos, debidamente representada por su Representante Legal, señor”

OR JIMÉNEZ, de naciona ñola, de estado civil soltero, *

nte e AS con Carnet

de O 000425673, según poder inscrilp e Asiento A00033 dos

rónica No. 11013523/Adel Registro
/

e profesión ledministrador de emprésas,

la Partída Ele: 5 Personas Jurídicas de.

Lima; ¿
— PERENCO PERU PETROLEUM LIMFTED, SUCUN
Contribuyente No. 20523183941 con dpmidklip ¿e
Ds Electrónica No. 1235882

con Registro Brico de.

República de Panamá

3030, Piso 14, San Isidro, inscrita en la
del Registro de Personas Jurídicas de Lima, en la Partida Electrónica. No. e
12400897 del Libro de Contratistas de OpeéBdiones del Registro Público ¿ne
Hidrocarburos, debidamente representada por su Gerente General, el señor *

DANIEL KADJAR, de nacionalidad francesa, de estado civil casado, ingentexo .

de «empresas, debidamente identificado con Carnet de Extranjería No.
000497099, según poder inscrito en el Asiento A0001 de la Partidas
Electrónica Nó. 12358827, del Registro de Personas Jurídicas de Lima y ent
el Asiento A00001 de la Partida Electrónica No, 12400897 del Libro de,

E 3
Contratistas de Operaciones 'del Registro Público de Hidrocarburos; ==== y
2 f s

Con la intervención de: = na :

- PERENCO SxA., con domicilio en Lyford Manor, Lyford Cay P.O. Box-10051::
Nassau N.P., Bahamas, debidamente representada por el señor EMILIO LABRADOR Y

JIMÉNEZ, de nacionalidad española, de estado civil spltero, administrador-
<

de empresas, debidamente identificado con Carnet de Extranjería No.

000495673, según poder inscrito en el Asiento A0001 de la Partida
Electrónica No. 12393529, del Registro de Personas Jurídicas de Lima; y ===
- BANCO CENTRAL DE RESERVA DEL PERÚ, con domicilio en Jirón Miró Quesada N*

441, Lima, representada por su Gerente General, señor RENZO GUILLERMO

ROSSINI MIÑAN, de nacionalidad peruana, de estado civil: casado, de
profesión: Economista, debidamente identificado con Documento Nacional de
Identídad' No. 08727483, y su Gerente Jurídico señor MANUEL MONTEAGUDO
VALDEZ, de nacionalidad peruana, de estado civil: casado, de profesión:
abogado; debidamente identificado con Documento Nacional de Identidad No.
10275927, autorizados conforme consta de la Carta de este Banco No. 0003-
2008-EST500 de fecha 30 de enero de 2008, y pon Acta No. 4250, la misma que
corre inscrita en el Asiento C00059 de la Partida Electrónica No. 11014549

del Registro de Personas Jurídicas de Lima, las que Usted Señor Notario se

servirá insertar en los términos y condiciones siguientes:
MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 67 =

CLÁUSULA PRIMERA =
1.1  PERUPETRO S.A., en adelante PERUPETRO, y ADVANTAGE RESOURCES

— INTERNATIONAL, SUCURSAL DEL PERU; KOREA PETROLEUM DEVELOPMENT
CORPORATION, SUCURSAL PERUANA;  HANWHA ENERGY COMPANY LIMITED,
SUCURSAL PERUANA Y HYUNDAI CORPORATION, SUCURSAL PERUANA, oa
un Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 67, en adelante Contrato, el mismo que

conforme a ley fue aprobado por Decreto Supremo N” 38-95-EM y elevado

a Escritura Pública con fecha 13 de diciembre de 1995, ante el
y s

Notario Público de Lima Dr. Cesar Augusto Carpio Valdez.
1.2 Mediante Decreto Supremo N* 032-97-EM, de fecha 23 de diciembre de
1997, se aprobó la Cesión de Pafticipación en el Contrato, por parte
de ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU a favor de
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU; la misma que
fuera suscrita entre PERUPETRO y las empresas BARRETT RESOURCES
(PERU) CORPORATION,  SUCURSAL DEL PERÚ, ADVANTAGE * RESOURCES
INTERNATIONAL, SUCURSAL DEL PERU, “KOREA PETROLEUM DEVELOPMENT
CORPORATION, SUCURSÁAL PERUANA, HANWHA ENERGY COMPANY LIMITED,
SUCURSAL “PERUANA Y HYUNDAI CORPORATION, SUCURSAL PERUANA. Dicha

Cesión ds elevada a Escritura Pública con fecha 26 de febrero de

1998, ante el Notario de Lima Dr. Ricardo Fernandini Barreda.
sensn0741734 22484

Mediante Decreto Supremo N” 048-99-EM, de fecha 17 de setiembre de <>

1999, se aprobó la Cesión de Posición Contractual en el Contrato, por

parte de HANWHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA a favor de
— . BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU; la misma qu

fuera suscrita entre PERUPETRO y las empresas BARRETT RÉESOURCES*
'

(PERU) CORPORATION, ¡BUCURSAL DEL PERO, ADVANTAGE RESOURCE.
INTERNATIONAL, SUCURSAL DEL PERU, KOREA NATIONAL OIL CORPORATION,
% - SUCURSAL PERUANA (ANTES DENOMINADA KOREA PETROLEUM DEVELOPMENT
: CORPORATION, SUCURSAL PERUANA), HYUNDAI CORPORATION, SUCURSAL PERUANA”

Y HANWHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA. La refexida Cesión:
de Posición Contractual fue elevada a Escritura Pública con fecha 24*

de enero de 2000, ante la Notaria de Lima Dra. Carola Cecilia Hidalgo?

AS

Morán, =

lediante Decreto Supremo N* 007-2001=EM, de fecha 5 de febrero del;

/ Se aprobó la Modificación y Cesión ¡de Posi

ón Contractual en.
trato, por parte de KOREA NATIONAL OIL ¡CORPORATION, SUCURSAL=
Y HYUNDAI CORPORATIO!

(de Lima

PERUANA a favor de BARRETT*

S (PERU) CORPORATION[ SUCURSAL D) PERU; la misma que fuerai

an RESOURCES — (PERU)x
UA E
URCES INTERNATIONAL,

suscrita lentre PERUPETRO y llas empresas

CORPORATION, SUCURSAL DEL PEAL ADVANTAGE
SUCURSAL DEL PERU, HYUNDAI CORPORATION,

NATIONAL OIL CORPORATION, SUCURSA

Ricardo Femapel ni Bary
lotarj

sul L PERUANA y KOREA.

lo de esta Cesión, el*
Contratista quedó conformado RESOURCES (PERU)
+ CORPORATION, SUCURSAL DEL PERU, con cinco por ciento) $
de participación en el Contrato y AD wállos RESOURCES INTERNATIONAL, Y
SUCURSAL DEL PERU, con 15% (quince por E de participación en 01í
Contrato. La referida Cesión de Posición Contractual fue elevada a.

Ebcritura Pública con fecha 23 de abril de 2001, ante la Notaria de*

Lima Dra. Carola Cecilia Hidalgo Morán.=

AS za

aho Mediante Decreto Supremo N” 008-2003-EM, de fecha 19 de marzo! des
Nx

2003, se aprobó la Modificación del Contrato, en virtud de la cual*

E BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU asume el 1003 $

S

(cien por ciento) de participación en el Contrato, como consecuencia ;

de la fusión por absorción de ADVANSAGE RESOURCES INTERNATIONAL,“

x

e : SUCURSAL DEL PERU por BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL

: DEL PERU;-,. otorgando THE WILLIAMS COMPANIES, INC. la Garantías ES

Corporafiva correspondiente. La referida Modificación qs Contráto £uet
elevada a Escritura Pública con fecha 01 de abril de 2003, ante el

Notario de Lima Dr. Ricardo Fernandini Barreda
Mediante Decreto Supremo N* 044-2005-EM, de fecha 19 de octubre de
2005, se aprobó la Modificación del] Contrato, con el fin de reflejar
la modificación de la denominación social de BARRETT RESOURCES (PERU)
CORPORAYION, SUCURSAL DEL PERU a BARRETT RESOURCES Saa LLC,
SUCURSAL DEL PERU y efectuar el cambio de Garante Corporativo de THE
WILLIAMS COMPANIES INC. a RARRETT RESOURCES (PERU) LLC. La referida
Modificación de Contrato fue elevada a Escritura Pública con fecha 28

de noviembre de 2005, ante la Notaria de Lima Dra. Carola Cecilia

Hidalgo Morán.
Mediante” Decreto Supremo N* 056-2007-EM, de fecha 16 de noviembre de

2007, se aprobó la Modificación del Contrato, suscrita entre
PERUPETRO y BARRETT RESOURCES (PERU) LLC, SUCURSAL DEL PERU con el
fin de reflejar el Acuerdo para la Fijación de Regalías para la
Explotación de Petróleo Pesado en elí lote 67. La referida
Modificación de Contrato fue elevada a Escritura Pública con fecha 27

de noviembre de 2007, ante el Notario de Lima pr. Ricardo Fernandini

Barreda.
Mediante Testimonio de la Escritura de cambio de domicilio de

sociedad matriz y de modificación de denominación social, pacto
social y estatuto, otorgado! ante el Notario de Lima Dr. Ricardo
Fernandini Barreda, con fecha 18 de marzo de 2008, BARRETT RESOURCES
(PERU) LLC, SUCURSAL DEL-PERU, modificó su denominación social a
PERENCO PERU LIMITED, SUCURSAL DEL PERU, debido a los cambios
adoptados en su casa matriz, quegándo inscrita en el Asiento A00037
: de 18 Partida N” 11013523 del Registro de Personas Jurídicas de Lima
y en el Asiento B00003 de la Partida Electrónica N” 06006365 del
Libro de Contratistas de Operaciones del Registro Público de

Hidrocarburos. = 55
Tal como se desprende de la Traducción Oficial N* 0444-08/0 efectuada
por la Traductora Pública Juramentada Maria del Carmen Pizarro
Sabogal, del Certificado de Continuación de, Vigencia (Cambio de
denominación) emitido por la Sub Ea General del
Commonwealth de Bahamas, que se inserta al Testimonio de la Escritura
de cambio de domicilio de sociedad matriz y de modificación de
denominación social, pacto social y esfatuto, otorgado ante el

Notario de Lima Dr. Ricardo Fernandini Barreda, con fecha 18 de marzo
SERIE B 10741735 32485

de 2008, BARRETT RESOURCES (PERU) LLC actual garante corporativo en

el Contrato, continúa su vigencia en el Commonwealth de Bahamas,

cambiando su denominación pox la de PERENCO PERU San fecha 28

r” de enero de 2008.= = = = ¿3

1.10 Mediante Carta N” PER/CAR-0609/LEG-0609 de fecha 22 de junio de 2009,*

el Gerente General de PERENCO PERU LIMITED, SUCURSAL DEL PERU, E

/ y 5

solicitó a PERUPETRO modificar ciertas cláusulas del Contrato, con la
f

finalidad de adecuarlo a los mbdelos de contrato que utiliza

a actualmente PERUPETRO.=
y 1,11 Medíante Carta N” PER/CAR-0857/LEG-0909 de fecha 07 de setiembre des
2009, PERENCO PERU LIMITED, SUCURSAL DEL PERU comunicó a PERUPETRO

Y
que había culminado localmente con el proceso de reorganización pory

escisión, producto de lo cual PERENCO PERU LIMITED, SUCURSAL DEL PERU-

ansfirió un bloque patrimonial a favor de PERENCO PERU PETROLEUM,

j

LIMXTED, patrimonio con lo cual se ha establecido la sucursal pefuan
pa
LIMITED, SUCURSAL' DEL PERU, la

de ésta última: PERENCO PERU PETRO,

rticipaci y la condición

mn copt ap inscrita en el
PES del Registro des

irá un 5% (cinco por cfénto) de

ardo Fernand!
Notarl:
Pa

Ria

21 de setiembre de,

1.12 Mediante carta N” PER/CAR-0893/LEGN0909 de 9

ÉNCO 2x0 LI

PERU solicitó a PERUPETRO se sustituya

xo 2009, el esiesatdle legal de PE; TED, SUCURSAL DELÁ
rporativo PERENCO *

it
PERU LIMITED por PERENCO S.A., el que Spsá Garante [Corporativo tantos

de PERENCO PERU LIMITED, SUCURSAL DEl” PERU como dq PERENCO PERUN

PETROLEUM LIMITED, SUCURSAL DEL PERU en el Contrato.=:

1.13 Mediante Cartá N” PER/CAR-0969/LEG-Á009 de fecha 14 de octubre de.

2009 complementada con fecha 27 de octubre de 2009, el representante"
legal de PERENCO S.A. solicita la calificación de acuerdo art
7

E
Reglamento de Calificación de Empresas Petroleras, aprobado por

! “ ! Decreto Supremo N” 030-2004-EM, para que por intermedio de PERENCO*
PERU LIMITED, A DEL PERU- asuma un 95% (noventa y cinco port

: ciento) de participación en el Contrato y de PERENCO PERU PETROLEUM E

, > LIMITED, SUCURSAL DEL PERU, asuma un 5% (cinco por ciento) de
ES: SS

participación en el Contrato y la condición de empresa operadora en.

el mismo.- =5

GGRL-CC-015-2009, de fecha 06 dex

1.14 PERUPETRO, mediante Constancia N

noviembre de 2009, calificó a PERENCO S/A. para gue por intermedio de
1
(Le

CLÁUSULA SEGUNDA

2,1

CLÁUSULA TERCERA=

Zo
PERENCO PERU LIMITED, SUCURSAL DEL PERÚ y de PERENCO PERU PETROLEQM
LIMITED, SUCURSAL DEL PERU, asuma hasta el 100% (cien por ciento)

participación en el Contrato.

En virtud de la escisión+-de PERENCO PERU LIMITED, SUCURSAL DEL PERU,
PERENCO PERU PETROLEUM LIMITED, SUCURSAL DEL PERU asume ell cinco por

ciento (5%) de participación en el Contrato, quedando en consecuencia

conformado el Contratista de la siguiente manera:

_PERENCO PERU LIMITED, SUCURSAL DEL PERU 95% |
PERENCO PERU PETROLEUM LIMITED, SUCURSAL DEL PERU | 5%

PERENCO PERU LIMITED, SUCURSAL DEL PERU y PERENCO PERU PETROLEUM

LIMITED, SUCURSAL DEL PERU otorgan todas las garantías y asumen los
derechos, responsabilidades y obligaciones que le correspondan

derivadas del Contrato, en forma solidaria, de acuerdo con el

artículo 16” de la Ley N” 26221, Ley Orgánica de Hidrocarburos.
Se deja plenamente establecido que la responsabilidad tributaria y
contable es individual frente al Estado Peruano y que respecto a los
derechos financieros de la Cláusula Décimo Primera del Contrato,

éstos corresponderán separada y proporcionalmente a cada una de las

empresas que conforman el Contratista en el Contrato
Interviene en la presente Modificación de Contrato el Banco Central
de Reserva del Perú, para tomar nota de/la reorganización societaria
llevada a cabo por el Contratista y para ratificar que subsisten las

garantías otorgadas en la Cláusula de Derechos Financieros, aprobada

bajo el régimen de la Ley No. 26221, Ley Orgánica de, Hidrocarburos.
Interviene PERENCO S.A. para otorgar a favor de PERENCO PERU LIMITED,
SUCURSAL DEL PERU y de PERENCO PERU PETROLEUM LIMITED, SUCURSAL DEL

PERU la garantía corporativa, que aparece eg el Anexo “D” del

Contrato.

Para efectos de reflejar lo establecido en las Cláusulas precedentes, las

Partes han acordado efectuar las modificaciones al Contrato que se indican

a continuación

3.1

Modificar el acápite 1.1, el cual quedará redactado de la siguiente

Cualquier entidad, cuyo capital accionario con derecho a voto

Z
sea de propiedad, directa o indirectamente, en una proporción
Femnandini Barredo

Notario de Lima”

Rican

. "1.20 Fiscalización

1

SERIE BND 741736 32486

igual al cincuenta por ciento (50%) o más de PERUPETRO o de
cualquiera de las empresas que conforman el Contratista o
cualquier entidad o persona que sea propletaria directa o
indirectamente, del cincuenta por ciento (50%) o más dd
capital accionario con derecho a voto de PERUPETRO o de*
“cualquiera de las empresas que conforman el Contratista o.
cualquier entidad cuyo capital accionario En derecho a voto.
sea de propiedad, directa o indirectamente, en cincuenta por:
ciento (508) 0_más del o a o accionistas que posea
o posean, directa o indirectamente, el cincuenta por Sato
(308) o más del capital accionario con derecho a voto de”*

PERUPETRO o de cualquiera de las empresas que conforman el;

Contratista.”==:

dificar el acápite 1.9, el cual quedará redactado de la siguiente*

'RENCO PERU LIMITED, / SUCURSAL DEL PERU, inscrita en :
rónica N*706006365 del Libro *
Exo Público dex

< .
DEL PERO, inscrita en.
ca N* 12400897 delW

/ SUCURSAL

el Asiento A00001 de la Partida EleqEX:

Libro de Contratistas de Opera sonegé: egistxo' Público de*

Hidrocarburos. = ==
: M

En la Fecha de la' Cuarta Modific, la pprticipación en el.

Contrato de las empresas que conf

siguiente
[PERENCO PERU LIMITED, SUCURSAL DÉX PERU E
x=  [[PERENCO PERU PETROJEUM LIMITED, SUCURSAL DEL PERU JMES ]

manera

Acciones que, conforme a los dispositivos legales y normas

técnicas, realiza OSINERGMIN (Organismo Supervisor qe la

Le Lim Loheps

Inversión en Energía y Minería) sobre las actividades de”?

1d

ESploractón y Explotación realizadas por el Contratista.”=

Modificar el acápite 1.23, el cual quedará redactado de la siguiente;

manera

1)

3.6

ES

El

F

/ >
“1.23 Gas Natural No Asociado:

Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el

que, a condiciones iniciales, no hay presencia de Hidrocarburos

Líquidos.”

Modificar el acápite 1.30, el cual quedará redactado de la siguiente

manera:
“1.30 MPC=

manera:

"1.32 Operador

Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el
volumen de gas necesario para llenar un espacio de un (1) pie
cúbico a 14.6959 libras por pulgada cuadrada de presión

absoluta a una temperatura base de sesenta grados Fahrenheit

[60 *F).”:

y
Modificar el acápite 1.32, el cual quedará redactado de la siguiente

Una de las empresas que conforman el Contratista y que ha sido

designada por las mismas para llevar a cabo las Operaciones en

su nombre y por cuenta del Contratista.
A la fecha de la Cuarta Modificación, el operador designado' por

las empresas que conforman el Contratista es PERENCO PERU
zz

PETROLEUM LIMITED, SUCURSAL DEL PERU.” =

| ñ
Modificar el acápite 1.36, el cual quedará redactado de la siguiente

manera
"1,36 Petróleo Pesado:

Hidrocarburos Líquidos, que por su densidad y viscosidad
requieren para su Explotación el empleo de métodos no
convencionales y/o que, para su transporte, requieren procesos

de calentamiento u otros procedimientos, excluyendo la mezcla

con Petróleo producido en el Hismo Yacimiento, que dé como
»

resultado Petróleo liviano.”

Modificar.-el acápite 1.41, el cual quedará redactado de la siguiente

manera:

“1,41 Punto de Fiscalización de la Producción=

Lugar o lugares a acordar por las Partes ubícados en el Área

de Contrato, o fuera de ella, to se realizan las mediciones
: /

y determinaciones volumétricas, determinaciones del contenido

de agua y sedimentos y otras mediciones, a fin de establecer el

.12

; manera:= ==

serte 3120741737 o 32487

volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo

a las respectivas normas AGA, API y ASTM.”

Agregar el acápite 1.55, el cual quedará redactado de la siguiente

maner

1.55 Fecha de la Cuarta Modificación =

Es el 01 de setiembre/ de 2010, fecha en la que se suscribe 1
modificación del Contrato de Licencia para la Exploración Yy

Explotación de Hidrocarburos en el Lote 67, aprobada pori

Decreto Supremo N” 043-2010-EM.”“=:

Agregar el acápite 1.56, el cual quedará redactado de la siguiente”

"1,56 Acuerdo de Operacione
Es el contrato asociativo suscrito entre el Operador y las»
otras empresas que conforman el Contratista, que regula las +

relaciones entre ellas y las capacidades, derechos y

asociativo."
Agregar el aqápite 1.57, el cual lguedaxá ¿e

manera: = === 20>
Al
21.57 BT0=

Unidad térmica británica. Es la ukhidad de medi
calor que se requiere .para aument la temperatura en un grados

Fahrenheit (1% F) de una (1) lÍbra de agua, equivalente al

1055,056 joules.”= Ñ
CORTE Ci O EE OA Ed en aa E do aa
manera ñ
“1.58 Gas Natural Fiscalizad: 3

Gas Natural próducido en el Área de Contrato y medido en uns

Punto de Fiscalización de la Producción.” L E
manera om

v2.4 PERUPETRO ejerce la Supervisión ide acuerdo a

conformidad con el Contrato. OSINERGMIN ejecutará las acciones>
Los representantes de PERUPETRO realizarán la Supervisión en
cualquier momento, previa notificación, debiendo identificarse
y estar autorizados para tal función pox PERUPETRO. El
Contratista proporcionará todas las facilidades, que
razonablemente estén a su alcance en sus Operaciones, a fin de

que dichos representantes puedan cumplir su misión, la gue será

llevada a cabo de modo que no interfiera con éstas

Los datan iy costos correspondientes a los representantes de

PERUPRTRO serán de cuenta y cargo de PERUPETRO.”,

3.14 Agregar el acápite 2.6, el cual quedará redactado de la siguiente

manera:

“2.6

Cada una de las empresas que conforman el Contratista será

responsable solidariamente de todas las obligaciones

establecidas y derivadas del Contrato.
Sin perjuicio de lo indicado en el párrafo anterior, el
Operador representará a las empresas que conforman el
Contratista ante  PERUPETRO para cumplir con todas las
obligaciones del Contratista bajo el Contrato por Jas que son
solidariamente responsables ante PERUPETRO, y para ejercer los
nodo atribuciones que el Contrato otorga al Contratista y
que por su naturaleza no correspondan ser ejercidos por
separado por cada una de dichas empresas, conforme a un Acuerdo

de Operaciones, 'a suscribirse entre el Operador y las demás
y

empresas que conforman el Contratista.
Cuando ocurra un cambio en la designación del Operador, entre
aquellas empresas que conforman el Contratista, éste debe sex

aprobado previamente por escrito pox PERUPETRO,” aprobación que
y p:

no será denegada sin justificación
Copia del Acuerdo de Operaciones será entregada a PERUPETRO en
idioma Castellano, dentro de los treinta (30) Días siguientes a
la Fecha de la Cuarka Modificación Copia de las modificaciones
o amfliaciones dell Acuerdo de Operaciones o nuevos acuerdos de

operaciones serán entregadas a PERUPETRO dentro de los quince

(15) Días siguientes a su suscripción.
Cada una de las empresas que conforman el Contratista es
individualmente responsable respecto de sus obligaciones de
carácter tributario y por las responsabilidades que de ello se

derive. Igualmente, en cuanto a los derechos financieros que se
SERIE 8 N20 741738 = 32488

establecen en la cláusula décimo primera, los que- les

corresponderán separada y proporcionalmente.”-

Modificar el acápite 3,11, el cual quedará redactado de la siguiente
2

manera:

"3.11 Interviene PERENCO S.A. para efectos de otorgar la garantía *

corporativa que aparece como anexo "“D” que se. entrega

Se 0 PERUPETRO en la Fecha de la Cuarta Modificación. = A
La garantía corporativa subsistirá mientras sean exigibles las!
obligaciones del Contratista. Serán de aplicación los”

subacápites 22.3.4 o 22.3.5, sí producido alguno de dos hechos *

previstos en dichos acápites, el Contratista no cumple con.

A 3
sustituirla en un plazo máximo de quince (15) Días Útilest

e
siguientes a la recepción por el Contratista de la notificación:

de PERUPETRO requiriendo la sustitución.”

Mod

ficar el acápite 5.2, el cual quedará redactado de la siguiente.

¡cardo Fernandini Barreda

Ri

Un programa de
costos, gastos e inversi correspondientes para eli
e Desarrollo y/o Producción para las siguientes cinco (5)2)

y años calendario=

biaz dichos programas en el

El Contratista podrá reajustar o €

Comité de Supervisión.

y
3.18 Modificar el acápite 5.6, el cual quedará redactado de la siguiente

= ed y

“S.6 El Contratista tiene el derecho a utilizar en sus Operaciones +

los Hidrocarburos producidos en el Área de Contrato sin costo

z 1 alguno, no siendo por lo tanto considerados para efectos CES
y determinar la  xregalía. Dichos Hidrocarburos podrán ser.
y

procesados .en plantas de destilación primaria del Contratista
1
x

para ser utilizados exclusivamente en las Operaciones.
3.19

3.20

3.22

1
En caso que la planta de destilación primaria se encuentre
fuera del Área de Contrato, las Partes medirán el volumen de
Hidrocarburos a ser procesados en la planta y el volumen de los
productos y obtenidos an ser usados como combustible; la

diferencia de dichos volúmenes será cons tderaca para efectos de

la determinación de la regalía.”:

Agregar el acápite 5.13, el cual quedará redactado de la siguiente

manera” a
"5.13 Para la producción de Petróleo Pesado en el Área de Contrato,
éste se podrá mezclar con Petróleo liviano producido fuera del
Área de Contrato. Dicho Petróleo liviano será medido y

fiscalizado por las Partes en un punto de medición al ES

al Área de Contrato.=
El volumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos

Fiscalizados en el Área de Contrato para efectos de la

determinación de la _regalía a pagar por el Contratista.
Para fines del pago de la regalía se considerará la calidad del
petróleo crudo producido en el Lote 67, para lo cual, antes del

iniciar la explotación comercial, el Contratista y PERUPETRO

definirán el punto de muestreo correspondiente.

Modificar el subacápite 6.4.2, el cual quedará redactado de la

siguiente manera

“6.4.2 “Informe Mensual de Ingresos y Egresos”, a más tardar treinta

(30) Días después de cada Mes calendario.

Dicho informe” se presentará en el formato que PERUPETRO lo |

solicite.
NX

Modificar el acápite 6.5, el cual quedará redactado de la siguiente

manera: =—
“6.5 El Contratista deberá entregar a PERUPETRO copia de toda la
información que proporcione al Banco Central de Reserva del

Perú, de acuerdo a la cláusula décimo primera, cuando PERUPETRO

lo requiera.” =

Modificar el acápite 6.6, el cual quedará redactado de la siguiente

manera: =
“6.6 Dentro de los treinta (30) Días siguientes al-término de cada
Mes calendario, el Contratista deberá entregar a PERUPETRO la

relación de los contratos suscritos con sus Subcontratistas en

SERIEBN*0741739 1 32489

dicho Mes y cuando así lo solicite, entregarle copia de los

ú

contratos que PERUPETRO requiera.”

3.23 Modificar el acápite 6.7, el cual quedará redactado We la siguiente

"6.7 PÉRUPETRO, así como cualquiera de las empresas que conforman el*

Contratista, puede revelar la información obtenida de la

( Operaciones sin aprobación de la otra Parte, en los siguientes.
casos; =3*

a) A una Afiliada; z

b) En relación con financiaciones, obteniendo un onpron os

de confidencialidad; a”

“a e) En tanto así se requiera por ley, reglémento o resoluciónS

E de autoridad competente, incluyendo sin limitación, losx

reglamentos o resoluciones de autoridades

SN
gubermamentales; organismos aseguradores o bolsa de,

valores de PERUPETRO o de cada unar
gman el Cogftatista, o de las”

n registrados;

valores en la qu

de las empresa

res, financistas,”

Po o  cesionarios del

Contratista, o de

sx >
conforme sea necesario

Al 1 obteniendo un compromiso “dl kóñfidenci. 1idad.

En los casos en que las Partes acuerden comunicar cierta”

información de carácter confidencial o reservada a terceros, $

pS)

deberán dejar expresa constancia del carácter de

Lutmos Toto

información, a fin de que ésta no sea divulgada por dichos *

6

terceros."

3.24 Modificar el acápite 9.1, el cual quedará redactado de la siguientes

eh

V manera:

“9.1 Cada una de las empresas que conforman el Contratista estáx
sujeta al régimen tributario común de la República del Perú, y
que, incluye al régimen tributario común del Impuesto a 1a

Renta, así como a las normas específicas que al respecto se;

Edi Lts

establece en la Ley No. 26221, vigentes en la Fecha des

Suscripción
El Estado, a través del Ministerio de Economía y| Finanzas,
garantiza a cada una de las empresas que conforman el
Contratista, el beneficio de estabilidad Exibutacia durante la
Vigencia del Contrato, por lo cual quedarán sujetas,
únicamente, al régimen tributario vigente a la, Fecha de
Suscripción, de acuerdo a lo establecido en el “Reglamento de
la Garantía de la Estabilidad Tributaria y de las Normas

Tributarias de la Ley N” 26221; Ley Orgánica de Hidrocarburos,

aprobado por Deereto Supremo N* 032-95-EF.
3.25 Modificar el acápite 9.2, el cual quedará redactado de la siguiente

manera:
"9.2 La exportación de Hidrocarburos provenientes del Área de

Contrato que realice cada una de las empresas que conforman el

Contratista está exenta de todo Tributo, incluyendo aquellos

que requieren mención expresa."=

3.26 Modificar el acápite 9.5, el cual quedará redactado de la siguiente

manera:

"9.5 De conformidad con lo dispuesto por el artículo 87” del Código
Tributario, cada Yuna de las empresas que conforman el
Contratista podrá llevar su contabilidad en Dólares” y, por lo
tanto, la determinación de la base imponible de los Tributos

que sean de cargo suyo, así como el monto de dichos Tributos y

el pago de los mismos, lo efectuará de acuerdo a ley.

3.27 Modificar el acápite 9.6, el cual quedará redactado de la siguiente

manera: =

"9.6 Se precisa que cada una de las empresas que conforman el
Contratibta utilizará el método de amortización lineal en un
período de cinco (5) ejercicios anuales, contados a partir del

ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial.=:
La referida amortización lineal se PLÁ a todos los gastos
de Exploración y Desarrollo y a todas las inversiones que
realice cada una de las empresas que conforman el Contratista

desde la Fecha de Suscripción del Contrato hasta la Fecha de

Inicio de la Extracción Comercial.
Queda estipulado que el plazo de amortización antes referido
será extendido, sin exceder en ningún caso el plazo del

A E
Contrato, si por razones de precios o por cualquier otro factor
Az

SERIE BN20 741740 / 32490

NM

acordado por las Partes y luego de aplicar la amortización

a Z
lineal a que se refiere el párrafo anterior, los estados

financieros de alguna de las empresas que conforman el
! oncatie ta arrojase un resultado negativo o una pérdida?
fiscal, que a criterio de dicha empresa se proyecte que no van*
a poder ser compensados para efectos fiscales de poco a mes
normas tributarias vigentes. La extensión del plazo de

amortización será puesta en conocimiento previo de la
-

Superintendencia Nacional de Administración Tributaria,"=

3.28 «Modificar el acápite 13.1, el cual quedará redactado de la siguiente!

/¿Mmanera=

N 4
+» "13.1 El Contratista se obliga a cumplir las normas y disposicionesí

E
del "Reglamento para la protección ambiental en las actividades,

de HiarpearbuDea” aprobado por Decreto Supremo No. 015-2006-EM-=

y modificatorias, la Ley N” 28611, Ley General del Ambiente y.

modificatorias, así como las disposiciones ambientales vigentes”.

ro de Lima .

én lo que sea aplicable.”
Agrega4x el acápite 13.2, el cual quedará redactado de la siguiente:

3.29

o
Opezbiones ceñido a lost
sagÉ, de la conservación: y,

" protección del ambien Y leyes y reglamentos de”

de acuerdo S

protección ambientgl, skbre comuni nativas y campesinas, y.
: , á

4 Ñ > z
a los convenigs ihternácionale tificados por el Estado

S

tar lila cultura, usos, *

Peruano. Asimismo, debeká

costumbres, principios y lores de las comunidades, +;

manteniendo una adecuada ar ía con el Estado Peruano y la,

E

sociedad civil.”

3.30 Agfegar el acápite 13.3, el cual quedará redactado de la siguiente:
Y

manera:
“13.3 El Contratista utilizará las mejores técnicas disponibles en

las prácticas de la industria internacional, con observancia des
S

las Leyes y regulaciones ambientales, sobre la prevención y+
3
S

control / de la contaminación ambiental aplicables a las

Ú Operaciones; asimismo conducirá las Operaciones conforme a las

regulaciones vigentes sobre preservación de la diversidadx

biológica, de los recursos naturales y la preservación de la”

seguridad y salud qe la población y de su personal.”

Í
Y
manera:

13,4 Los estudios de impacto ambiental que elabore el Contratista
para sus Operaciones deberán incluir entre otros compromisos:
el cumplimiento de disposiciones legales y reglamentarias
relativas a la protección del ambiente, la prevención de la

contaminación y el mejoramiento continuo en el desempeño

ambiental y social.”

3.32 Agregarjel acápite 13.5, el cual quedará redactado de la siguiente

manera”
“13.5 El Contratista deberá promover el desarrollo sostenible

propiciando un equilibrio entre el crecimiento económico, la

y
protección del ambiente y el bienestar social,”

3.33 Modificar el acápite 14.1, el cual quedará redactado de la siguiente
1

manera:

“14,1 El Contratista debe adoptar toda medida razonable para prevenir

la pérdida o desperdicio de los Hidrocarburos en la superficie

o en el subsuelo de cualquier forma, durante las actividades de

Exploración y Explotación.
3.34 Modificar el acápite 14.2, el cual quedará redactado de la siguiente

manera: = =
“14.2 En caso de derrames de Hidrocarburos en la superficie, en el
Área de Contrato o fuera de ella, que deban ser informados de
1 acuerdo a las normas legales vigentes, el Contratista deberá
comunicar inmediatamente este hecho a PERUPETRO, indicándole el

volumen estimado del derrame y las acciónes tomadas para

subsanar Las causas Dal mano PEaUrENRO) biene i el derecho [de

verificar el volumen del derrame y analizar sus causas.
En caso de pérdidas en la superficie, en el Área de Contrato o
fuera de ella, antes del Punto de Fiscalización de la
Producción, debido a negligencia grave o conducta dolosa del
Contratista, el volumen perdido será valorizado de acuerdo con

la cláusula octava e incluido en el cálculo de la regalía, sin
ES

perjuicio de lo estipulado en el acápite 13.1,
En caso de pérdidas antes del Punto de Fiscalización de la
Producción en situaciones distintas a las descritas en el
párrafo anterior y que den origen a una compensación al

Contratista Por parte de terceros, el monto de la compensación
SEREBNO741741 32491

recibida por los Hidrocarburos perdidos, multiplicado por el

factor que resulte de dividix el monto de la regalía pagada por

los Hidrocarburos Fiscalizados en el Punto de Fiscalización de
Z la A al que correspondan los Hidrocarburos perdidos en:
la quincena en que ocurrió la pérdida, entre el valor de tales*
Hidrocarburos Fiscalizados, determinado de acuerdo al acápite)
> 8.2 en la misma quincena; será el monto que el Contratista,
E ; deberá pagar por concepto fe regalía por los Hidrocarburos
perdidosí a más tardar al segundo Día útil de recibida dicha”

compensación, sin perjuicio de lo estipulado en el acápite!

, Ia

Y 3.35 Modificar el acápite 15.1, el cual quedará redactado de la siguientei

No. 26221, el ¡(Contratista se obliga a poner a disposición de

Li

Es
RUPETRO,. en cada Año calendario durante la Vigencia del

.=
=]

$ S
3

3 $
o
a

3 :

A A A A E

$

*

Comercial 50,000.00

b) . A partir 4

> al de la Fecha de , a

Extracción Cemercial ,

Ñ

. Barriles por Bía :

K Ñ De 0 a 30,000 80,000.00

: / , ES

De 30,001 a 50,000 e 120,000.00,

De 50,001 a más 180,000.00

El primer pago se efectuará en la Fecha de Suscripción ent

un monto que se delerminará multiplicando el aporte anuals

correspondiente al literal a), por la fracción gue

5 resulte de dividir el número de Días que falten para”
. y
/ completar el año calendario en curso entre trescientos;

/ S

sesenta y cinco (365).=

A

El aporte anual de capacitación en caso del literal b),

e

1
será el qué corresponda al tramo en. que se encuentre la
37

3,38

producción diaria promedio de los Hidrocarburos
Fiscalizados en el año calendario anterior, la cual se
obtendrá dividiendo el volumen total de los Hidrocarburos

- Fiscalizados en dicho Año entre el correspondiente número

de Días
Los pagos a que se refiere el presente acápite, excepto

el primer pago, serán efectuados durante el mes de enero

de cada año calendario.
¡| Para determinar la equivalencia de Barriles/Día en caso
de producción de Gas Natural Fiscalizado, se utilizará la
siguiente equivalencia : Barfiles serán equivalentes al
volumen de Cas Natural expresado en pies cúbicos estándar

divididos entre el factor cinco mil apaacientos

veintiséis (5,626).”
Los pagos podrán hacerse mediante transferencia bancaria

siguiendo las instrucciones que PERUPETRO proporcionará

para estos efectos.”

Modificar el acápite 15.3, el cual quedará redactado de la siguiente

manera: =

E
"15.3 Los programas de capacitación que el Contratista establezca

para su pérsonal, tanto enel país como en el extranjero, serán

puestos en conocimiento de PERUPETRO”=:

Modificar el acápite 15.4, el cual quedará redactado de la siguiente
>

manera;
15,4 El Contratista se compromete, durante la fase de Explotación y

de ser posible, durante la fase de Exploración, a tener un
programa para estudiantes universitarios a fin que realícen
prácticas con el objeto que éstos puedan, de acuerdo con los
requerimientos de la universidad de donde provengan,
complementar su formación académica, todo ello de acuerdo. a la
legislación vigente en la República del Perú, sin que esto

genere dependencia laboral alguna. Asimismo, el Contratista

pondrá dicho programa en conocimiento de PERUPETRO. ”

Modificar el acápite 16.1, el cual gúedará redactado de la siguiente

manera:
y z
"16.1/En caso que cualquiera de las empresas que conforman el
Contratista llegue a un acuerdo para ceder su posición

contractual a un tercero en el Contrato, procederá a notificar
SERIEBN:) 741742 32492

a PERUPETRO respecto de dicho acuerdo. A la notificación deberá

acompañarse la solicitud de calificación del cesionario o del

tercero, correspondiéndole a estos últimos cumplir con adjuntar

al la información complementaria que resulte necesaria para su

l
calificación como empresa petrolera, conforme a ley.=
Sí PERUPEPRO otorga la calificación solicitada, la cesión se?

llevará a cabo mediante la modificación del Contrato, conformes

a ley. 3

s
La cesión deberá llevarse a cabo en el Perú con sometimiento a

las leyes peruanas”

3.39 Modificar el acápite 16.2, el cual quedará redactado de la siguiente'*

E

manera:
- =
"16,2 Cualquiera de las empresas que conforman el Contratista, tendrás

dexecho a ceder tddo o parte de su participación en el Contratos

a una Afiliada. 3

ar el acápite 16,3, el cual quedará redactado de la siguiente

conformag el Contratista, tendrás

icipación en el Contratow
E

E] Ñ
Aesoaciado de la siguiente,
S

nfoxman el “Contratista, |
de eopformidad con este Contrato,
tablecidas por ley. El*

cesionario otorgará las garantías y asumirá todos los derechos, +

responsabilidades y obligaciongs del cedente

3.42 Modificar el acápite 18,1, el cual quedará redactado de la siguiente”.
x

manera: =

"18.1 Cada una de las empresas que conforman el Contratista deberál

llevar su contabilidad, de acuerdo con los principios y las”

Cróm

prácticas contables establecidas y aceptadas en el Perí
> Asimismo, deberá llevar y mantener todos los libros, registros;
detallados y documentación que sean necesarios para

contabilizar y controlar las actividades que realiza en el paí:

po

letargo

y en el extranjero con relación al objeto del Contrato, as

A 5 yy
como para la adecuada sustentación de sus ingresos, *

inversiones, costos, gastos y Tributos. incurridos en cada

l

yy
ejercicio. Por otro lado, dentro de los ciento veinte (120)
días “contados a partir de la Fecha de la Cuarta Modificación,
cada una de las empresas que conforman el Contratista,
proporcionará a PERUPETRO una copia del “Manual de

Procedimientos Contables” o su correspondiente modificación que

haya decidido proponer para registrar sus operaciones.

El "Manual de Procedimientos Contables” contiene entre otros,

lo siguientk:
a) Idioma y moneda den que se llevarán los registros

contables. ===
b) Principios y prácticas contables aplicables.=
ej Estructura y Plan de Cuentas, de conformidad con los

requerimientos de la Comisión Nacional Supervisora de

Empresas y Valores (CONASEV).
d) Mecanismos de identificación de las cuentas
correspondientes al Contrato y otros contratos por

Hidrocarburos, a las actividades relacionadas y a las

otras actividádes.>S=
e) Mecanismos ua imputación de los ingresos, inversiones,

a . A

costos y gastos comunes, al Contrato, a otros contratos

e o o
por Hidrocarburos, a las actividades relacionadas y a las

otras actividades.
£) Determinación de las cuentas de ingresos y egresos y de
los registros detallados para efectos del cálculo del

factox “R”, así como el detalle de los procedimientos

descritos en el anexo "E" del Contrato.”

3.43 Modificar el acápite 18.2, el cual quedará redactado de la siguiente

manera:
318.2 PERUPETRO, en un lapso no mayor de treinta (30) Días de
recibido el “Manual de Procedimientos Contables”, comunicará a

cada una de las empresas que conforman el Contratista su
aprobación respecto del procedimiento contable del factor "“R” a

que se contrae el literal £) del acápite 18.1 o, en su defecto,

las sugerencias que considere para mejorax 4/0 ampliar dicho
procedimiento. De no haber un pronunciamiento por parte de

| PERUPETRO dentro del plazo mencionado, el procedimiento a que

se refiere el literal f) del agápite (18,1 será considerado como

aprobado para todos sus efectos
SERIEBN20741743 y 32493

Dentro del mismo término de treinta (30) Dias de recibido el

"Manual de Procedimientos Contables”, PERUPETRO podxá formular

sugerencias y/o observaciones para mejorar, ampliar o eliminar

, alguno o algunos de los otros procedimientos contables?

propuestos en dicho manual,=
Todo cambio en lo que respectá al procedimiento contable delj
factor “R” aprobado, será previamente propuesto a PERUPETRO,,

para su aprobación, siguiéndose para tal fin el procedimientoA

le : contenido en el primer párrafo del presente acápite.”

3.44 Modificar el acápite 18.3, el cual quedará redactado de la siguiente“

manera:

Í
"18.3 Los libros de contabilidad de cada una de las empresas quex
conforman el Contratista, los estados financieros y las

docimentación aeustentatoría de los 2kMsmos, serán puestos al

disposición de los representantes autorizados 'de PERUPETRO para.

+
SN

u inspección, previa notificación.
la medida de lo posible PERUPETRO cuidará que las funciones *
Q

jere el párrafo anterior y las dei
ÉS 3

rdinada."

manera:

"18.4 El

y

rantend: s de las propiedades *

Contratista

as Operaciones, de*

muebles :

conformidad con las normas vigentes en el Perú

Í y de atuerdo a las práctic

7]
iS
p
P
E
e
a
3
a
e
al
de
1]
ro
3]
o
al
o
ps
(7
A
S
o
a
tr
0]
5
3
O
e
9
1)
>
Pong

PERUPETRO podrá solicitar al Conbratista información sobre sus,

propiedades cada vez que lo comMsidere pertinente. Asimismo,

A Limo

PERUPETRO podrá solicitar al Contratista su cronograma de.

Z - ; a ,
: inventarios físicos de los bienes inherentes a las Operaciones,

clasificándolos según sean de propiedad del Contratista o dex

terceros, y participar en éstos si lo considera conveniente.

3.46 Modificar el acápite 18.5, el cual quedará redactado de la siguiente;

a A,
manera y
x

"18,5 Cada una de las empresas que conforman el Contratista, se,

obliga .a presentar a PERUPETRO anualmente y dentro de los:

V
y treinta (30) Días de haber Sido emitidos, los informes de sus*
==

3.50

auditores externos correspondientes al ejercicio económico

anterior.” =

Modificar el acápite 18.6, el cual quedará redactado de la siguiente

manera:

"18.6 En el caso que cualquiera de las empresas que conforman el
Contratista tuviese suscrito con PERUPETRO más de un Contrato,
o a actividades distintas a las del Contrato, se obliga
a llevar cuentas separadas con el objeto de formular estados
financieros para cada contrato y/o actividad; y por lo tanto,

el Informe elaborado por sus auditores externos deberá incluir

estados financieros por cada contrato y/o actividad.”

Agregar el acápite 18.7, el cual quedará redactado de la siguiente

manera:

" “18.RhLa empresa designada como Operador llevará un Dans especial

de cuentas en las que se registre todo lo relativo a las

Operaciones.”

Agregar el acápite 18.8, el fual quedará redactado de la siguiente
P

manera: ==

“18.8 Cada una de las empresas que conforma «el Contratista deberá
s E

remitir a PERUPETRO; cuando éste lo requiera, información

consignada en la declaración jurada anual del Impuesto a la

Renta presentada a le Superintendencia Nacional de

Administración Tributaria o la entidad que la sustituya.”
Agregar el acápite 19.11, el cual quedará redactado de la siguiente

manera:
v19.11Cada una de las empresas gue conforma el Contratista tendrá la

libre disponibilidad de los Hidrocarburos que le corresponda

conforme al Contrato.”=

s Sarai el acápite 20.1, el cual quedará redactado de la siguiente

manera:
"20.1 Toda notificación o comunicación, relativa al Contrato, será

considerada como válidamente cursada si es por escrito y
entregada con cargo o recibida por intermedio de correo
certificado o facsímil o por otros medios que las Partes

acuerden, dirigida al destinatario en un Día Útil a las *M

siguientes direcciones:

PERUPETRO:
PERUPETRO S.A.=

3.52

3.53

SERIE

AS

Modificar el acápite 20.2, el cua

manera

"20.2

BNO741724 Ñ 32494

Gerencia General

Av. Luis Aldana N” 320

Contratista:

PERENCO PERU LIMITED, SUCURSAL DEL PERU

Mandatario Nacional=:

Las Begonias No. “475, sexto piso, San Isídro.=
Lima 27, PERU:
Fax: 611-701
PERENCO PERU PETROLEUM LIMITED,

SUCURSAL DEL PERU
N

Gerencia General

Y
Av, República de Panamá N” 3030, Piso 14, San lsidro==
Lima 27, PERU:
Fax: 441- 8116-

Gárante Corporativo:

'EREÑCO S.A.

LYFORD MANOR, LYFORD CAY=

BAHAMAS=>2

4 2079018230=:

PERUPETRO, cualquiexa de

las notificaciones y comunicaciones,) mediante comunicación a laz
z

otra Parte, con por lo menos “cinco (5) 'Días Útiles

1
anticipación a 1 fecha efectiva de dicho cambio."= :

Agregar el acápite 20.3, el cual quedará redactado de la siguiente”

manera

“20.3

Modificar el 22,3.4, el cual quedará redactado de la siguiente

manera:
.4 En caso de haber sido declarada la disolución, liquidación o

az

acá ld > a >
Las notificaciones o comunicaciones serán cursadas al Operador, Y

considerándose cursádas a todas las empresas que conforman el;

Contratista.”

AS
”

quiebra de alguna entidad que haya otergado la garantía a
que se refiere el acápite 3.11 y el Contratista no cumpla
con notificar a PERUPETRO en un plazo máximo de quince (15)
Días útiles siguientes” al requerimiento de  PERUPETRO,
identificando al tercero cua asumirá la garantía

corporativa, previa calificación y aceptación por

PERUPETRO.”=
3.55 Modificar el 22.3.5, el cual quedará redactado de la siguiente

manera

/
22.35 En caso de no encontrarse vigente la garantía corporativa a

que se refiere el acápite “3.11 y el Contratista no cumpla
con sustituirla en un plazo máximo de quince (15) Días
Útiles siguientes a la recepción por el Contratista de la

notificación de PERUPETRO requiriendo la sustitución, prevía

, calificación y aceptación por PERUPETRO.”:
3.56 Modificar el acápite 22.3.8, el cual quedará redactado de la

siguiente manera

"22.3.8 En caso de haber sido declarada la insolvencia, disolución,
liquidación o quiebra de alguna de las empresas que integran
el Contratista y el Contratista no curse la notificación
descrita en el acápite 16.1, en un plazo de quince (15) Días

Útiles, e identificando al tercero que asumirá su posición

. contractual.
3.57 Modificar el acápite 22.4, el cual quedará redactado de la siguienty

manera”
22.4 De acuerdo a lo establecido por el artículo 87* de la Ley N”
26221, en caso de incumplimiento por el Contratista de las
disposiciones sobre el Medio Ambiente, OSINERGMIN impondrá las
sanciones pertinentes, pudiendo el Ministerio de Energía NY

e Minas llegar hasta la terminación del Contrato, previo informe

al OSINERGMIN.”

3.58 Modificar el acápite 22.5, el cual AU redactado de la siguiente
1

manera:
"22.5 A la terminación del otratos las empresas que conforman el
Contratista entregarán en propiedad al Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin cargo ni costo
alguno para éste, en buen estado de conservación, mantenimiento
y o A y teniendo en cuenta el desgaste normal

producido por el uso, los inmuebles, instalaciones de energía,
SERIE 8N:0741745 32495

campamentos, medios de comunicación, ductos y demás bienes de

producción de propiedad del Contratista, o de cualquiera de las

empresas que conforman el Contratista, que permitan la

continuación de las Operaciones. =: ES
En caso de haber Explotación conjunta de Petróleo Gas Natural”
E No Asociado y/o Gas Natural No Asociado y Condensados, ali
término del plazo establecido en el acápite 3.1 para la fase de,
Explotación, el Contratista entregará en propiedad al Estado, al

través de :PERUPETRO, a menos que éste no los requiera, sin

NM z
cargo ni costo algo para éste, en buen estado de
conservación, mantenimiento y funcionamiento y teniendo en*
cuenta el desgaste normal producido por el uso, los bienes e

2 o instalaciones propios de la Explotación de Petróleo, que no=

sean necesarios para la Explotación de Gas Natural No Asociado;-

y/o Gas Natural No Asociado y Condensados.
Los bienes e instalaciones que conserve el Contratista, eS

cualquiera de las empresas que conformañ el Contratista, para

Explotación del
iado y Condensddos, 1 que hay Siyato siendo utilizados»
también en la Explotkción de Petról aún cuando continuaran¿

y
caian de las empresas,
4

so, serán aplicados a”

AS
efecto un convenio

servir “émbas Explotaciones)

entre las Partes

En caso que el Contratista, ox cualquiera las empresas quer

Usa do los bienes

conforman el Contratista, haya estado

instalaciones descritos en el imer SABES del FEOS,
> acápite pero que no sean conexos ol accesorios exclusivamente a>

las Operaciones, esto es, jque también hayan estado siendo

usados para operaciones en otras áreas con contrato vigente:
N

paza la Bualezación o Explotación de Hidrocarburos en el país, :

el dontratista, o cualquiera de las empresas que conforman ely

Contratista, continuará con la propiedad de dichos bienes, y

haciendo uso de ellos," =

sx

A
y

3.29 Agregar el acápite 22.7, el cual quedará redactado de la siguiente

manera:

“22,7 En caso que el Contratista, o la entidad que haya otorgado la»

E garantía a que se refiere el acápite 3.11, solicite protección
3,60

í

. manera:

Y
contra las acciones de acreedores, PERUPETRO podrá resolver el

Contrato en caso estime que sus derechos bajo el Contrato no se

encuentren debidamente protegidos.”
Modificar el Anexo “D”, el cual quedará redactado de la siguiente

“ANEXO "D"
GARANTÍA CORPORATIVA:
Señores="

PERUPETRO S.A.

Av. Luis Aldana 320=

Lima 41=:

PERO=
Por el presente documento PERENCO S.A., de conformidad con el acápite
3.11 del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 67 suscrito por PERUPETRO S.A.
("PERUPETRO"), PERENCO PERU LIMITED, SÚCURSAL DEL PERU y /PERENCO PERU
PETROLEUM LIMITED, SUCURSAL DEL PERU, garantiza solidariamente ante

PERUPETRO S.A. el cumplimiento por PERENCO PERU LIMITED, SUCURSAL DEL

PERU y de PERENCO PERU PETROLEUM LIMITED, SUCURSAL DEL PERU, de todas

las obligaciones derivadas del Contrato,
Esta garantía subsistirá mientras sean exigibles las obligaciones de
PERBNCO PERU LIMITED, SUCURSAL DEL PERU y de PERENCO PERU PETROLEUM
LIMITED, SUCURSAL DEL PERU, derivadas del Contrato. Para los efectos
de esta garantía PERENCO S.A., se somete a las leyes de la República
del Perú, renuncia expresamente a toda reclamación diplomática y se

somete al procedimiento arbitral para solución de controversias

N
establecido en la cláusula vigésimo primera del Contrato.=:

Atentamente, =

Garante Corporativo:
(Persona legalmente autorizada) ”
Modificar el literal a) del numeral 3.2 del Anexo “E”, el cual
quedará redactado de la siguiente manera:"a)En cuanto al personal:

Las remuneraciones y beneficios otorgados al personal del Contratista
asignado permanente o temporalmente a las Operaciones. Para ello, el
Contratista deberá poner a disposición de PERUPETRO, en el momento
que éste lo requiera, la planilla y la' política de personal de pe

empresa.

sereBne0741746 uN 32495

Se registrarán en general todas las remuneraciones y beneficios del

personal operativo y administrativo del Contratista incurridos en la

ejecución de las Operaciones, clasificándolos según su naturaleza===
4

En tal sentido, se considerará como personal operativo al personal
del Contratista que trabaje en actividades de geología, geofísica,”
x a

= y
ingeniería, perforación, producción, transporte, apoyo operativo, y:

“otras de cayácter técnico y operativo. os

En caso que el Contratista desarrollara otras actividades diferentes?
a las" del Contrato, los costos del personal asignado temporal 0”
parcialmente a las Operaciones, se cargarán a la Cuenta de Egresos dez

> + conformidad con lo estípulado en el Jiteral h) de este punto 3.2.4. *

3.62. Eliminar el numeral 5 del Anexo “E”.

3 CLÁUSULA CUARTA =

corporakiva correspondiente, por la cual asume la reggonsabilidad solidaria“

por el cowmplimiento de las obligyeíóne erivadad del Contrato, en los*

E

É 'ERENCO PERU LIMITED, +
, SUCURSAL DEL PERU, «=

Anexo "“D”, que

PERU Y PERENCO PER!

términos di

SUCURSAL

spectivament:

ente minuta, cuidando

partes al Registro

sl público respectiv:
Líma 01 de setiembre de 2010.
FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABEL IR 1
FIRMADO POR PERENCO PERU LIMITED, SUCURSAL DEL XERÚ EL SEÑOR DANIEL KADJAR
FIRMADO POR PERENCO PERU PETROLEUM LIMITED, SUCURSAL DEL PERÚ EL SEÑOR.
EMILIO LABRADOR JIMÉNEZ a ES
/ FIRMADO POR PERENCO S.A. EL SEÑOR EMILIO LABRADOR JIMÉNEZ =-

FIRMADO POR BANCO CENTRAL DE RESERVA DEL PERÚ EL SEÑOR RENZO GUILLERMO *

ROSSINI MIÑAN Y EL SEÑOR MANUEL MONTEAGUDO VALDEZ
AUTORIZADA LA MINUTA POR EL DOCTOR JESUS AUGUSTO ASTORGA PHILIPPON, ABOGADO

INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NÚMERO:

22318 -
INSERTO NÚMERO UNO:
Aprueban modificación de Contrato de Licencia para la
Explotación de Hidrocarburos en el Lote 67 ea:
DECRETO SUPREMO N” 043-2010-EM
EL PRESIDENTE DE LA REPÚBLICA =:

CONSIDERANDO: Ñ
Que, es política del Gobierno promover el desarrollo de las actividadés

hidrocarburíferas, sobre la base de la libre competencia;
Que, mediante el Texto Único Ordenado de la Ley Orgánica de Hidrocarburos,
aprobado mediante Decreto Supremo N* 042-2005-EM, se regulan las

actividades de hidrocarburos en el territorio nacional; ==
Que, el artículo 12 del Texto Único Ordenado de la ley Orgánica de
Hidrocarburos, establece que los contratos, una vez aprobados y suscritos,
sólo pueden ser modificados pqr acuerdo escrito entre las partes, debiendo
dichas modificaciones ser aprobadas por Decreto Supremo refrendado por los
Ministros de Economía y Finanzas y de Energía y Minas dentro del plazo

establecido en el artículo 11 de la mencionada Ley;
Que, mediante Decreto Supremo N” 38-95-EM, de fécha 07 de diciembre de
1995, se aprobó el Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 67, ubigado en las provincias de Maynas y
Loreto, departamento de Loreto, el mismo que fuera suscrito entre PERUPETRO
S.A. y las empresas Advantage Resources International, Sucursal del Perú;
Korea Petroleum Development Corporation, Sucursal Peruana; Hanwha Energy
“company Zámited, Sucursal Peruana; y, Hyundai Corporation, Sucursal

Peruana;
Que, mediante Decreto Supremo N* 032-97-EM, de fecha 23 de diciembre de

1997, se aprobó la cesión de participación en el Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote 67, por_parte de
Advantage Resources International, Sucursal del Perú, a favor Barrett
Resources (Peru) Corporation, Sucursal del Perú; la misma que fuera
suscrita entre PERUPETRO S.A? y las empresas Barrett Resources (Peru)
Corporation, Sucursal del Perú; Korea Petreleum Development Corporation,
Sucursal Peruana; Advantage Resources International, Sucursal del Perú;
Hanwha Energy Company Limited, Sucursal Peruana; y, Hyunqai Corporation,

*Sucursal Peruana.
Que, mediante Decreto Supremo N? 048-99-EM, de fecha 17 de setiembre de

1999, se aprobó la Cesión de Posición ¿contractual en el Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 67,
por parte de Hanwha Energy Company Limited, Sucursal Peruana, a favor de
Barrett Resources (Peru) Corporation, Sucursal del Perú; la misma que fuera
suscrita entre PERUPETRO S.A. . y las empresas Barrett Resources (Peru)
Corporation, Sucursal del Perú; Korea National 0il Corporation, Sucursal
Peruana; Advantage Resources International, Sucursal del Perú; Hyundai
Corporation, Sucursal Peruana; y, Hanwha Enérgy Company Limited, “Sucursal

Peruana; ==== -
Que, mediante Decreto Supremo N* 007-2001-EM, de fecha de 05 de febrero de

2001, se aprobó la Modificación y Cesión de Posición Contractual en el
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
57 Lote 67, por parte de Korea National Oil Corporation, Sucursal Peruana y
Hyundai Corporation, Sucursal Peruana, a favor de Barrett Resources (Peru)
Corporation, Sucursal del Perú; la misma que fuera suscrita entre PEBUPETRO
SERIEBN2:0741747 32497

y las empresas QRLrebt Resources (Peru) Corporation, Sucursal del
4; Advantage Resources International, Sucursal del Perú; Hyundai
orporation, Sucursal Peruana; y Korea National Oil Corporation, Sucursal
Peruana. Luego de esta Cesión, el Contratista quedó conformado pox Baxxett y
Resources (Peru) Corporation, Sucursal del Perú, con 85% de participación”
en el Contrato y Advantage Resources International, Sucursal del Perú, con*

15% de tal participación; ==
Que, mediante Decreto Supremo N” 008-2003-EM, de fecha 19 de maxzo de 2003,_
se aprobó la Modificación del Contrato de Licencia para la Exploración y.
' Explotación de Hidrocarburos en el Lote 67, en razón al cambio societariol
de Barrett Resources (Peru) Corporation, Sucursal del Perú, que asumió el:
100% :de participación en el Contrato, como consecuencia de la fusión por”.
absorción de Advantage Resources International, Sucursal del Perú, port
parte, de Barrett Resources (Peru) Corporation, Sucursal del Perú, otorgando;

L] ” la garantía corporativa correspondiente The Williams Companies Inc.; =
ue, mediante Decreto Supremo N” 044-2005-EM, de fecha 19 de octubre de.
se aprobó la Modificación del Contrato de Licencia para la
ación y Explotación de Hidrocarburos en el ¡Lote 67, a fin de reflejar,
ficación de la denominación social de Barrétt Resources (Peru)

39 Sucursal del Perú, a Barrett Resources (Peru) LLC, Sucursalx
o efectuar el cambio de Garante Corporativo de The Williams?
92 nc.y a Barrett Resource da
a Decreto Supremo N*

E aprobó la modificación del ContrafkYde Licencia” para lay

Lote 67, relativa al:

nm de Petróleo Pesado“?

arburos en?

+ Acuerdo para lal Fijación de Regalías Pera la A

= : enel Lote 67; = _P-
Que, conforme sé desprende de la Traduccikn qe al N*
por la Traductora Pública Juramentada, Ma
del Certificado de Continuación de
emitido por la Subregistradora General del
Barrett Resources (Peru) LLC, continúa su vi
Las Bahamas, como una sociedad internacional y que, al 28 de enero de 2008,-

44-08/0, efectuada“*
Pizarro Sabogal, 6
(Cambio lde Denominación) *

SED
ncia en ell Commonwealth de”

su denominación cambió a Perenco Peru Limited;
Que, mediante Testimonio de la Escritura de Cambio de Domicilio de Sociedad y
Matriz y de Modificación de Danoliarción Social, Pacto Social y Estatuto, 5
: otorgado ante el Notario de Lima, Doctor Ricardo Fernandini Barreda, des
+ fecha 18 de marzo de 2008, Barrett Resources (Peru) LLC, Sucursal del Perú,
modificó su denominación social a Perenco Peru Limited, Sucursal del Perú,

x
debido a los cambios adoptados en su casa matriz; ¿
Que, mediante Carta N” PER/CAR-0609/LEG-0609, de fecha 22 de junio de 2008, y
el Gerente General de Perenco Peru Limited, Sucursal del Perú, solicito en
PERUPETRO S.A., modificar algunas cláusulas del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote 67, a fin dex
adeclarlo al Modelo de Contrato de Licencia aprobado medíante Acuerdo de*
Directorio N” 04/8-2003, de fecha 19 de agosto de 2003;

Y

Que, mediante Carta N* PER/CAR-0857/LEG-0909, de fecha 07 de setiembre de
2009, el Gerente General de Perenco Peru Limited, Sucursal del Perú,
comunicó a PERUPETRO S.A.,que había culminado localmente con el proceso de

reorganización por escisión de su Empresa, producto del cual se había
constituido la nueva sucursal Perenco Peru Petroleum Limited, Sucursal del

Perú; agregando que ésta sucursal aspmirá el cinco por ciento (5%) de la

participación en dicho Contrato de Licencia; >
Que, mediante Carta N* PER/CAR-0893/LEG-0909, de fecha 21 de setiembre de
2009, él Representante Legal de Perenco Peru Limited, Sucurdal del Perú,
solicitó a PERUPETRO S.A., se sustituya a su Garante Corporativo Perenco
Peru Limited pox Perenco S.A., el que será Garante Corporativo de Perenco
Peru, Limited, Sucursal del Perú; y, de Perenco Peru Petroleum Limited,
Sucuxsal del Perú, en el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote 67;
Que, el Directorio da PERUPETRO S.A., mediante Acuerdo de Directorio N*
013-2010, de fecha 28 de enero de 2010, aprobó .el Proyecto de Modificación
del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburoa en el Lote 67, elevándolo al Poder Ejecutivo para su

consideración y respectiva aprobación;
De conformidad con lo dispuesto en los numerales 8) y 24) del artículo 118
de la Constitución Política del Perú y el Texto Único Ordenado de la Ley
Orgánica de Hidrocarburos, aprobado mediante Decreto Supremo N* 042-2005-
EM;
DECRETA: = >

Artículo 1.- De la Aprobación de la Modificación del Contrato
Aprobar la Modificación del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en él Lote 67, aprobado por Decreto Supremo N?
38-95-EM y sucesivamente modificado por los Decretos Supremos N* 032-97-EM,
N? 048-99-EM, N” 007-2001-EM, N* 008-2003-EM, N* 044-2005-EM y N” 056-2007-
EM, a fin de reflejar la transferencia del cinco por ciento (5%) de la
participación en dicho Contrato de Licencia de Perenco Peru Limited,
Sucursal del Perú, a favor.de Perehco Peru Petroleum Limited, Sucursal del
Perú, producto de la escisión de Perenco Peru Limited, Sucursal del Perú;
la sustitución de Perenco Peru Limited .por Perenco S.A., como Garante
Corporativo de Perenco Peru Limited, Sucursal del Perú; y, de Perenco Peru
Petroleum Limited, Sucursal del Perú, así como la adecuación de dicho
Contrato al Modelo de Contrato de Licencia aprobado mediante Acuerdó de
Directorio N* 048-2003, de fecha 19 de agosto de 2003.

Artículo 2.- De la Autorización para suscribir la Modificación del Contrato
Autorizar a PERUPETRO S.A. a suscribir con las empresas Perenco Peru
Limited, Sucursal del Perú, y Perenco Peru Petroleum Limited, Sucursal del
Perú, con la intervención del Banco Central de Reserva del Pexú, la
Modificación del Contrato de Licencia para la Exploración “y Explotación de

Hidrocarburos en el Lote 67, que se aprueba en el artículo 1.
Artículo 3.- Del refrendo

SERIE BN"0 741748 32493

A

SAN Pep resente Decreto Supremo será refrendado por la Ministra de Economía y
nanzas y por el Ministro de Energía y Minas. =

AS en la Casa de Gobierno, en Lima, a los veinte días del mes de julio

2 del año dos mil diez. =

ALAN GARCÍA PÉREZ

Presidente Constitucional de la República

MERCEDES ARÁOZ FERNÁNDEZ” ===

) Ministra de Economía y Finanzas

PEDRO SÁNCHEZ GAMARRA

Ministro de Energía y Minas

INSERTO NÚMERO DOS: =

+. PERUPETRO.- TRANSCRIPCIÓN =

Pongo en su tonocimiento que en la Sesión No. '02-2010, xealizada el día 28.

de Enero dgl 2010, el Directorio adoptó el Acuerdo siguiente:

E APRUEBAN PROYECTO DE MODIFICACION DEL CONTRATO DE LICENCIA PARA LA”
5 ORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 67. ==:

y 5
Enero del 2010, ¿

No. PLPR-GENE-003-2010, de 06 E
: Se del?
le

Hidrocarburos en”

e] A L 3
3 de $ de Difiembre de 1995, se

ERbloración

Que, mediante Decreto Supremo No. 38-95

aprobó el Contralo de Licencia para 1 Explotación de;
A

Lote 67; el mismo que

Hidrpcarburos en el
S.A. y las¡empresas ADVANTAGE RESOURCES INTE SUQURSAL DEL PERÚ, *

KOREA PETROLEUM DEVELOPMENT CORPORATION, SUCUN 1 HANWBA ENERGY

COMPANY LIMITED, SUCURSAL PERUANA y HYUNDAI COR po e SUCURSAL PERUANA; í

Que, mediante Decreto Supremo No. 032-97-EM, de 23 de Diciembre de 1997, se.
aprobó la cesión de participación en el Contrato de Licencia para la.

Exploración y Explotación de Hidrocarburos en el Lote 67, por parte de-.
ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERÚ, a favor de BARRETT*

.

RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERÚ; así como, la Modi ficación

del citado Contrato, derivada de dicha cesión; == i

Que, mediante Decreto Supremo No. 048-99-EM, de 17 de Setiembre de 1999,

se aprobó la Cesión de Posición Contractual en el Contrato de Licencia para ¡

7
la Exploración y Explotación de Hidrocarburos en el Lote 67, por parte de-
HANWHA ENERGY COMPANY LIMITED, SUCURSAL PERUANA, a favor de BARRETT *
Ip

poz
RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERÚ; así como, la Modificación”

del citado Contrato, derivada de la referida Cesión;
Que, mediante Decreto Supremo No. 007-2001-EM, de 05 de Febrero del 2001,
se aprobó la Modificación y Cesión de Posición Contractual en el Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
67, por parte de KOREA NATIONAL OIL CORPORATION, SUCURSAL PERUANA, y
EYUNDAI CORPORATION, SUCURSAL PERUANA, a favor de BARRETT RESOURCES (PERU)

CORPORATION, SUCURSAL DEL PERÓ; edo
Que, mediante Decreto Supremo No. 008-2003-EM, de 19. de Marzo del 2003, se
aprobó la Modificación del Contrato de Licencia para Ta Exploración y
Explotación de Hidrocarburos en el Lote 67, en razón al cambio societario
de BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERÚ, que asumió el
cien por ciento (1008) de participación E el Contrato, como consecuencia
de la fusión por absorción de ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL
DEL PERÚ, por parte de BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL

PERÚ, otorgando la Garantía Corporativa correspondiente THE WILLIAMS

COMPANIES INC.;
Que, mediante Decreto Supremo No.” 044-2005-EM, de 19 de Octubre de 2005,
se aprobó la Modificación del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Loté” 67, a fin de reflejar la
modificación de la denominación social de BARRETT RESOURCES (PERU)
CORPORATION, SUCURSAL DEL PERÚ, a BARRETT RESOURCES (PERU) LLC, SUCURSAL
DEL PERÚ; y, efectuar el cambio de Gaxrante Corporativo de THE WILLIAMS

COMPANIES, INC., a BARRETT RESOURCES (PERU) LLC;
Que, mediante Decreto Supremo No, 056-2007-EM, de 16 de Novigmbre de 2007,
se aprobó la Modificación del Contrato de Lícencia para la Exploración y
Explotación de Hidrocarburos en el Lote 67, relativa al Acuerdo para la
Fijación de Regaláas para la Explotación de Petróleo Pesado en el”Lote 67;
Que, conforme se desprende de la «Traducción Oficial No.  0444-08/0,
efectuada por lla Traductora Pública Juramentada, María del Carmen Pizarro
Sabogal, del Certificado de Continuación de Vigencia (Cambio de
Denominación) emitido por la Subregistradora General del Commonwealth de
Las Bahamas, BARRETT RESOURCES (PERU) LLC, continúa su vigencia en el
Commonwealth de Las Bahamas, como una sociedad Internacional y que, al 28
de enero de 2008, su denominación cambió a PERENCO PERU LIMITED; '-

Que, mediante Testimonio de la Escritura de Cambio de Domicilio de Sociedad
Matriz /g de Modificación de Denominación Social, Pacto Social y estátuto,
otorgado ante el Notario de Lima, Dr. Ricardo Fernandini Barreda, de fecha
18 de Marzo del 2008, BARRETT RESOURCES (PERU) LLC, SUCURSAL DEL PERÚ, |
modificó su denominación social a PERENCO PERU LIMITED, SUCURSAL DEL PERÚ,
debido; a los cambios adoptados en su casa matxiz; Le

y
SERIE BN0741749 32499

con Carta No. PER/CAR-0609/LEG-0609, de fecha 22 de junio de 2009, el
rente General de PERENCO PERU LIMITED, SUCURSAL DEL PERÚ, isolicitó a
PERUPETRO S.A., modificar algunas cláusulas del Contrato de Licencia para

el Exploración y Explotación de Hidrocarburos en el Lote 67, a fin de:
adecuarlo al “Modelo de Contrato que viene utilizando PERUPETRO S.A. =
Que, mediante Carta No. PER/CAR-0857/LEG-0609, de 07 de Setiembre del”
2009, el Gerente General de PERENCO PERU LIMITED, SUCURSAL DEL PERÚ, -
comunicó a PERUPETRO S.A.,que había culminado localmente con el proceso de

reorganización por escisión de su Empresa, producto del cual se había,
constituido la nueva sucursal: PERENCO PERU RETROLEOM LIMITED, SUCURSAL DEL
PERÚÓ;1 agrega que esta Sucursal asumirá el dinco por ciento (5%) de la.
participación en dicho Contrato de Licencia; = . il
Que, .con Carta No. PER/CAR-0893/LEG-0909, de 21 de Setiembre del 2009, el”
pepresencante Legal de PERENCO PERU LIMITED, SUCURSAL DEL PERÚ, solicitó al
PERUPRTRO S.A,, se sustituya a an Garante Corporativo PERENCO PERU LameD*
por PERENCO S.A., el que será Garante Corporativo de PERENCO PERU LIMITED, *
URSAL DEL PERÓ; y de PERENCO PERU PETROLEUM J.IMITED, SUCURSAL DEL PERÚ, :
Contrato de Licencia para el Exploración y Explotación de

en

Adini Barreda

HidrocaBkyros en el Lote 67; =

ario de Lima

Que, el ARticulo 112” del Texto Único Ordenado de la Ley N* 26221, Ley”

Orgánica de Nidrocarburos, aprobado mediante Decreto Supremo N” 042-2005-<

los Contratos, una vez aj

los y suscgilos, sólo podrán.,
por acuerdo escrito /éntre las pl 6d agrega que, las

Ñ
jecreto Supremo, adas por los”

dentro del mism

Energía y Mi ¿e
Ordenado;

E-004|-2010, de 05 del

plazo establecido eh el Artículo 11” dellcitado Tex

Que, en el Informe Técnico, Legal y Econógico No y

Enero del “2010, se concluye señalando acuerdo

los aspectos,

técnicos, legales y económicos analizados, Proyecto. de Modificación;

del Contrato de Licencia para la Exploración y Byplotación de| Hidrocarburos”.
eh el Lote 67, se ha efectuado de copformidad comlo dispuesto en el Texto?

Ónico Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado”
por aba Supremo No. 042-2005-EM; poX lo que, se somete a consideración

de la Gerencia General, para los tramites que corresponden de acuerdo a

Ley;
De conformidad con el Artículo 44” del Estatuto Social de PERUPETRO S.A.¡==

El Directorio, por unanimidad;

ACORDÓ :

E 1
AE ¡Aexobar el Proyecto de Modificación del Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 67, aprobado,

por Decreto Supremo No. 38-95-EM; y, modificado, sucesivamente, por”
los Decretos Supremos No. 032-297-EM, No. 048-99-EM, No. 007-2001-EM,
No. 008-2003-EM, 044-2005-EM y No.056-2007-EM, a fin _de reflejar la
escisión de PERENCO PERU_ LIMITED, SUCURSAL DEL PERU, a favor de
PERENCO PERU PETROLEUM LIMITED, SUCURSAL DEL PERU, la sustitución de
PERENCO PERU LIMITED por PERENCO S.A., como Garante Corporativo de
PERENCO PERU LIMITED, SUCURSAL DEL PERÚ, y de PERENCO PERU PETROLEUM
LIMITED, SUCURSAL DEL PERÚ, en el citado Contrato de Licencia, y- la
adecuación de dicho Contrato al texto del Modelo de Contrato de
Licencia, aprobado mediante Acuerdo de Directorio No. 048-2003; asi
como, el Proyecto de Decreto Supremo que aprobaría la mencionada

Modificación; los que se adjuntan al presente Acuerdo y forman parte

integrante del mismo. ========"
Za Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
supreno y de Modificación del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Ss referidos

en el numeral 1. precedente, para su correspondiente tramite de

aprobación. =
3. Autorizar al Gerente General de PERUPETRO S.A. a suscribir Ma
Modificación del Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote 67, una vez que se haya

expedido el correspondiente Decreto Supremo. =

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

K Acta.

Lo que transcribo a usted para su conocimiento y demás fines.

San Borja, 28 de,Enero del 2010.
FIRMADO DANIEL SABA DE ANDREA.- Presidente del Directorio Perupetro S.A. =

FIRMADO: ISABEL TAFUR MARIN.- SECRETARIA. GENERAL. --
INSERTO NÚMERO: TRES. = G
_PANCO CENTRAL DE RESERVA DEL PERU. a
GERENCIA GENERAL
CARTA N* 041-2010-BCRP ==
Lima, 14 de abril de 2010 ===
Señora
Isabel Tafur Marín
Gerente General (e) ======
PERUPFETRO 8.1, =="
Ciudad
Tengo el agrado de dirigirme a usted con relación a su carta N* GGRL-PLPR=
GENE-071-20/10, referida al proyecto de. modificación del contrato de
lícencia para la exploración y explotación de hidrocarburos en el Lote 67,

SERIE BN0741750 32500

y

con el contratista conformado por las empresas PERENCO PERU

Al respecto, debo manifestarle que este Banco Central ha aprobado su,
intervención en el contrato, teniendo en, cuenta que el texto de la'
subcláusula 2.4 del proyecto de contrato remitido es igual al modelo para
modificación de contratos de hidrocarbutos _por reorganización societaria, *

aprobado por nuestro Directorio el 20 de febrero de 2003.
Asimismo, debo informarle que para la suscripción de dicho contrato hemos
sido designados el que suscribe, como Gerente General del Banco Central y
el :Gerente Jurídico, doctor Manuel Monteagudo Valdez. En caso yde
impedimento de algunos «de nosotros, lo harán el doctor Héctor Rolando

Herrera Soares o el doctor Javier Martín Quinteros Zarzoza.
Una vez suscrita la Escritura Pública del referido contrato por las partes,
agradeceré se efectúen las coordinaciones necesarias a fin de que el
contratista cumpla con hacernos llegar, en su oportunidad, un ejemplar para

egistro correspondiente.

Gerente General
NSERTO NÚMERO:

San Rorja, 25 de Febrerá del 2010 =
Escuchada la exposición del Presidente de
Considerando:
Que, mediante Acuerdo de Directorio No. 0227
se aceptó la renuncia formulada por el
CORNEJO, a la encargatura de la Gerencia General

10, de 25 dé Febrero de 2010,
or MILTON UBALDO RODRÍGUEZ
de PERUPETRO S.A.; dándole:

las gracias por los servicios prestados durante fel tiempo de su gestión, en”

dicho puesto;
Que, se ha visto por conveniente encargar la Gerencia General de PERUPETRO,.

7
S.A., a la señora Isabel Mercedes Tafur Marín, Secretaria General de

PERUPETRO S.A.; =
De conformidad con el Artículo 44” del Estatuto Social de PERUPETRO S.A.

El Directorio, por unanimidad;
ACORDÓ.
1. Encargar la Gerencia General de PERUPETRO S.A., a la señora ISABEL
MERCEDES TAFUR MARÍN, Secretaria General de PERUPETRO S.A., a partir del 26
de Febrero del 2010. y. Ñ
2. La señora Isabel Tafur, continuará ejerciendo las funciones des
Secretaria General, mientras se designe al Profesional que se encaxgará dela

mencionado puesto. pr
1

3. Eñcargar a la Administración adopte las acciones que correspondan; a fin
de dar cumplimiento a lo dispuesto ex el presénte Acuerdo.
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta.
Lo que transcribo a usted para su conocimiento y demás fines.

San Borja, 25 de Febrero del 2010 =
FIRMADO DANIEL SABA DE ANDREA, PRESIDENTE DEL DIRECTORIO PERUPETRO S.A. ==
FIRMADO ISABEL TAFUR MARIN.- SECRETARIA GENERAL
INSERTO NÚMERO CINCO;
ZONA REGISTRAL N* IX. SEDE LIMA=
OFICINA REGISTRAL LIMA =
N* Partida: 00259837=
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS =
PERUPETRO S.A.===="
REGISTRO DE PERSONAS JURIDICAS =
RUBRO: NOMBRAMIENTO DE MANDATARIOS

£.
RENUNCIA Y NOMBRAMIENTO DE GERENTE:
Por Sesión de Directorio del 25/02/2010 se acordó pox Unanimidad:”
1. Aceptar la Renuncia formulada por el Señor Milton Ubaldo Rodríguez

Cornejo a la encargatura de la Gerencia General de Perupetro S.A.=
2. Encargar la Gerencia General de Perupetro S.A. a la Señora ISABEL
MERCEDES TAFUR MARÍN (D.N.I. N” 08203459) a partir del 26/02/2010. =
La Señora Isabel Mercedes Tafur Marín, continuará ejerciendo las funciones

de Sacretaría General, mientras se designe al Profesional que se encargará

del mencionado puesto.
3. Encargar la Jefatura de la División de Recursos Humanos y Desarrollo de

al Ingeniero FERNANDO ALEJANDRO CARRANZA RUIZ (D.N.I. N”

Personal,
08236395), a partir de Febrerg de 2010.=
Así consta en COPIA CERTIFICADA del 16/4/2010 otorgada a NOTARIO RICARDO
FERNANDINI BARREDA en la ciudad de LIMA. La presente corre extendida en el
Libro de Actas de Directorio (Fs. 115 al 260), “legalizado el 07/01/2010,

ante el mismo Notario, bajo registro N”_63281.--====-
El título fue presentado el 19/04/2010 a las 02:08:04 PM horas, bajo el N”
-2010-00280537 del Tomo Diario 0492. Derechos cobrados S/. 62.00 nuevos
soles con Recibo(s) Númexo(s) 00014200-35 00015627-33.- LIMA, 06 de Mayo de
2010. ===== =
FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA
REGISTRADOR PÚBLICO ======
ZONA REGISTRAL N*IX -— SEDE LIMÁ =
INSERTO NÚMERO SEIS ==

BANCO CENTRAL DE RESERVA DEL PERÚ =
CARTA N* 0003-2008-EST500 ==="
Lima, 30 de enero de 2008

Señor
Milton Rodríguez C.

Nos dirigimos a usted con relación al Acuerdo del Directorio de este Banco:

Central referido a la designación de los funcionarios autorizados a
suscribir los contratos a que se refiere la Ley N” 26221, Ley General de

Hidrocarburos. - S
Al respecto, adjunto le remitimos la certificación del Acta N” 4250, por la
que se faculta al Gerente General , al Gerente Jurídico y, en caso de

impedimento de uno de ellos, al Subgerente de Asesoría Legal en Asuntos'
Contenciosos y Administrativos o al Supervisor del Área Legal Financiera, a

suscribir dichos contratos.
Hacemos uso de la ocasión para expresarle las seguridades de nuestra mayor'

consideración. ==
Atentamente, =
a Firmado Mauricio de la Cuba R..- Sub Gerencia de Economía Internacional (1) |
E! Gustavo Ampuero Elespúru.— Jefe, Departamento de Convenios 3
$
E
lu]
El
o
L
o
us]
3 Central de Reserva del
5 rtículo 31% de la Ley

A.

Ya sesión de Directorio

sistencia de los Directores/
señores Oscar  Dancourt siente en ejercicio de las
Presidencig) Kurt Burneo Farfán, García Núñez, Eduardo Iriarte:
y la ausencia del señor Luis.
se acordó aprobar con vigencia”
Organización y Funciones del.

denominó a la Oficina Legal'

Jiménez y Daniel Schydlowsky Rosenber:
Carranza Ugarte por encontrarse de Licenci
a partir del 1 de enero de 2006, el Manual
Banco Central de Reserva del Perú, en el que si

como Gerencia Jurídica, y
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el.,
22 de diciembre del año 2005, con asistencia de los Directores. señores:
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt”
Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schydlowsky Rosenberg y la
ausencia de los señores Luis Carranza Ugarte y Gonzalo García Núñez por:
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de*
enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto;
de Gerente Dridico === :
Asimismo, certifico Els el doctor Manuel Monteagudo Valdez se desémpeñaba..
como Jefe de la Oficina Legal, hasta el 31 de diciembre de 2005 y, del
conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006.

como Serente Jurídico.
Lima, % de agosto de 2006
Firmado DEKERA BRUCE MITRANI ==
YNSERTO NUMERO OCHO: BANCO CENTRAL DE RESERVA DEL PERU.
SECRÉTARIA GENERAL. =
DEHERA BRUCE MITRANI, Secretaria General del Banco Centraj de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31% de la Ley
, Que en el Acta N” 4059,

Orgánica de la Institución, Certifica:
correspondiente a la sesión de Directorio celebrada el 14 de octubre de
2004, con: asistencia de los Directores señores Javier Silva Ruete
(Presidente), Kurt Burneo Farfán, luis Carranza Ugarte, Oscar Dancoyrt
Masías y Dandel Schydlowsky Rosenberg, figura un acuerdo del tenor literal

siguiente: '
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .—..
...El Directorio acordó nombrar al señor Renzo Rossini Miñán como Gerente

General.
Lima, 22 de diciembre de 2004.
Una Firma llegible.

INSERTO NUMERO NUEVE
SUNARP ======-
ZONA REGISTRAL N” IX SEDE LIMA OFICINA REGISTRAL LIMA N” PARTIDA: 11014549=
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.- BANCO CENTRAL DE RESERVA, DEL PERU=====
REGISTRO DE PERSONAS JURÍDICAS DE LIMA.
RUBRO: NOMBRAMIENTO DE MANDATARIOS

C00059 ===
EN EL ACTA 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008,

SÉ ACORDÓ QUE LA SUSCRIPCIÓN. DE LOS CONTRATOS DE FOMENTO A LA INVERSIÓN EN
PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL DE
RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE
GENERAL RENZO GUILLERMO ROSSINI MIÑÁN (D.N.I. N” 08727483) Y El GERENTE
JURÍDICO MANUEL MONTEAGUDO VALDEZ (D.N.I N* 10275927) Y, EN CASO DE
IMPEDIMENTO DE ALGUNO DE ELLOS, LOS SUSTITUYAN EL SUBGERENTE DE ASESORIA
LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.1. N% 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.T. N?
06638533) SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA
JURÍDICA. ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA POR DEBERA BRUCE MITRANI,
SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- EL TITULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, - BAJO EL N” 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/. 84.00
CON RECIBO(S) NPMERO(S) 00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE
2008.
FIRMADO POR MBRIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA
REGISTRAL N* IX SEDE LIMA. mrw
CON'CLUS IÓ ON: EN ESTA ACTO LAS PARTES DECLARAN 1O SIGUIENTE:
BABIENDOSE DETECTADO UN ERROR FORMAL DE NUMERACIÓN A PARTIR DEL ACAPITE
3.54 EN EL PROYECTO APROBADO POR EL DIRECTORIO DE PERUPETRO ESTAS
CONVIENEN, EN CORREGIR DICHO ERROR DE CORRELACIÓN NUMÉRICA EN LA PRESENTE
ESCRITURA PÚBLICA, ==== aanas===:

SERIE BN0 741752 32502
7 Ñ

i

ENDO LEIDO LOS GOTORGANTES TODO EL INSTRUMENTO, SE RATIFICARON
ARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO,
PRIUS: JABIENDO SIDO ADVERTIDOS DE 10S EFECTOS LEGALES DEL MISMO, FIRMÁNDOLO; DE

LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE SERIE B N* En

z LA SERIE BN” 0741752 S
*
i
.% Y
ñ ES
3
RE 3
> Y
, - ¿
AS 3 ¡ E
E

y
$:
a ISABEL MERCEDES TA H

FIRME EL: g3)p1
P. PERENCO PERU LIMITED, SUCURSAL DEL PERÚ
“
ES
10 LABRADOR JIMÉNEZ ÉS
: otloa110 z
=> ERU PETROLEUM LIMITED SUCURSAL DEP >
: > «
3 eS Y
« DANIEL KADJA] A | o e Ss
s FIRME EL: E
: ot1os! É
E s Ñ
E P. PERENCO S.A. ¿
y

Á EMILIO o png

FIRME EL:

2

i

o a y
RENZO poa ROSSINI MIÑA MANUEL MONTEAGUDO :

¿ FIRME EL: SET2010 FIRME EL: G E
> 17.07 fro 3
Y

CONCLUYE EL PROCESO DE FIRMAS EL; E DE SETIEMBRE DEL AÑO DOS MIL DIEZ
CATORC! ;
Es copia Fotostática de la Esoritura Pública que corre
en mi Registro con fecha ....Qé. dee Qee
del.-20.£.... a fojas ..3.2.£2. y asolicitud de parte
- interesada expido el presente TESTIMONIO de acuerdo
a Ley el que rubrico en cada una de sus hojas, sello,
signo y firmo en Lima, | :
ii 16 SET. 2010

lo Ferdandin! Barreda !
Notaáo de Lima

útiles las que sello y rubrico de acuerdo a ley. y no de la
it Í | fe.
Escritura Matriz de os doy 1 5 0CT. 2010
a ei loa

E PR QU il

o io 1
ESPA TA %,
AN
SUNARP "ANOTACIÓN DE INSCRIPCION

SUNERINTENDENCIA NACIONAL.
'DELOS REGISTROS PUOLICOS

JONA REGISTRAL N? IX. SEDE LIMA
(PICINA REGISTRAL LIMA

| TITULO N* a 2010-00689722
Fecha de Presentación S 16/09/2010

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N* ASIENTO
OTORGAMIENTO DE PODER 12557536 CO001
MODIFICACION DE CONTRATO 06006986 A0008

Derechos pagados : S/.2,052.00 nuevos soles, derechos cobrados : S/.2,052.00
nuevos soles y Derechos du devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 001

29787-35 00031755-35. LIMA, 11 de Octubre de 2010.

215149

